DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/8/2022 has been entered.
Response to Arguments
It is noted that no arguments or claim amendments were received with the filing of the RCE.
In the interview held 1/18/2022, Applicant presented arguments that the claimed “guidewire lumen” is a distinct structure form the catheter shaft, and pointed the examiner to the cryo catheter art.  Upon further consideration, the examiner has not found that there is an art-recognized definition for a guidewire lumen that is distinct from the plain meaning.  Additionally, the instant claims are not drawn to a cryo catheter.  The claim language does not distinguish the claimed “guidewire lumen” from a lumen located within a catheter shaft that is capable of receiving a guidewire.  
Additionally, during the interview the location of the steering anchor secured to the distal region of the guidewire lumen was discussed. While it Valley discloses that the steering 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 7-9, 11, 13-15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valley et al (US 5,766,151) in view of Sweezer et al (US 5,478,309).
Regarding claim 1, Valley discloses an intravascular catheter system (fig. 27) including a steering assembly, the intravascular catheter system including an inflatable balloon 151 (col. 37, line 50) having a proximal balloon portion and a distal balloon portion (see fig. 27 annotated below), a catheter shaft 144 at least partially secured to the inflatable balloon (fig. 27), a guidewire lumen 152 that extends through the catheter shaft and the inflatable balloon (col. 37, lines 55-56; “guidewire lumen” is interpreted to be an intended use limitation. The lumen 152 extends through the catheter and is capable of receiving a guidewire, and therefore is interpreted to meet the scope of “guidewire lumen”) the guidewire lumen having a distal region that extends distally of the distal balloon portion (see fig. 27 annotated below), and the steering assembly comprising a steering mechanism 149 that is positioned away from the inflatable balloon (col. 37, line 40; fig. 27), a steering anchor secured at or near the distal region of the guidewire lumen (col. 37, lines 24-26: anchoring device  embedded near the catheter distal tip), and a first pull wire 146 that is secured to the steering anchor and coupled to the 

    PNG
    media_image1.png
    702
    972
    media_image1.png
    Greyscale

Claim 1 calls for the steering anchor to be secured to the distal region of the guidewire lumen, the distal region extending distally of the distal balloon portion.  Valley describes the steering anchor located near the distal tip of the catheter, and that the distal tip of the catheter extends beyond the balloon distal end, but fails to explicitly show this feature.  Sweezer teaches a steerable balloon catheter wherein the steering anchor is located at a catheter distal tip which is located distal to the distal end of the balloon (col. 23, lines 12-21; fig. 37).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Valley such that the steering anchor is located in the 
Regarding claim 2, Valley discloses that the steering mechanism 149 is positioned within a handle assembly (see fig. 27, annotated above).
Regarding claim 3, Valley discloses that the distal region of the guidewire lumen includes a distal tip (see fig. 27, annotated above), and that the steering anchor is secured to the distal tip (col. 37, lines 23-36).
Regarding claim 7, Valley discloses that the steering mechanism moves the first pull wire to articulate the distal region of the guidewire lumen (col. 37, lines 38-41).
Regarding claim 8, Valley discloses a second pull wire 147 that is secured to the steering anchor and coupled to the steering mechanism (col. 37, lines 19-30).
Regarding claim 9, Valley discloses that the distal region of the guidewire lumen includes a distal tip (see fig. 27, annotated above), and that the steering anchor is secured to the distal tip (col. 37, lines 23-36).
Regarding claim 11, Valley discloses that the anchor is embedded in the wall of the catheter shaft (col. 37, lines 23-26).  As the anchor is embedded in the wall, it is secured to an exterior of the lumen because the wall defines the lumen and a location in the wall is exterior of the lumen.
Regarding claim 13, Valley discloses that the steering mechanism moves the first pull wire and the second pull wire to articulate the distal region of the guidewire lumen (col. 37, lines 38-41).

Regarding claim 14, Valley discloses an intravascular catheter system (fig. 27) including a steering assembly, the intravascular catheter system including an inflatable balloon 151 (col. 37, line 50) having a proximal balloon portion and a distal balloon portion (see fig. 27 annotated below), a catheter shaft 144 at least partially secured to the inflatable balloon (fig. 27), a guidewire lumen 152 that extends through the catheter shaft and the inflatable balloon (col. 37, lines 55-56; “guidewire lumen” is interpreted to be an intended use limitation. The lumen 152 extends through the catheter and is capable of receiving a guidewire, and therefore is interpreted to meet the scope of “guidewire lumen”) the guidewire lumen having a distal region that extends distally of the distal balloon portion (see fig. 27 annotated below), and the steering assembly comprising a steering mechanism 149 that is positioned away from the inflatable balloon (col. 37, line 40; fig. 27), a first pull wire 146 that is secured to the steering anchor and coupled to the distal region of the guidewire lumen, and a second pull wire 147 that is coupled to the steering mechanism and connected to the distal region of the guidewire lumen (col. 37, lines23-28), wherein actuation of the steering mechanism articulates the distal region of the guidewire lumen (col. 37, lines 18-35).

    PNG
    media_image1.png
    702
    972
    media_image1.png
    Greyscale

Claim 14 calls for the steering anchor to be secured to the distal region of the guidewire lumen, the distal region extending distally of the distal balloon portion.  Valley describes the steering anchor located near the distal tip of the catheter, and that the distal tip of the catheter extends beyond the balloon distal end, but fails to explicitly show this feature.  Sweezer teaches a steerable balloon catheter wherein the steering anchor is located at a catheter distal tip which is located distal to the distal end of the balloon (col. 23, lines 12-21; fig. 37).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Valley such that the steering anchor is located in the catheter distal tip distal to the distal end of the balloon as taught by Sweezer to allow the 

Regarding claim 15, Valley discloses that the distal region of the guidewire lumen includes a distal tip (see fig. 27, annotated above), and that the steering anchor is secured to the distal tip (col. 37, lines 23-36).
Regarding claim 17, Valley discloses that the steering mechanism moves the first pull wire and the second pull wire to articular the distal region of the guidewire lumen (col. 37, lines 18-41).
Regarding claim 18, Valley discloses a steering anchor positioned within the distal region of the guidewire lumen (col. 37, lines 24-26).
Regarding claim 19, Valley discloses that the anchor is embedded in the wall of the catheter shaft (col. 37, lines 23-26).  As the anchor is embedded in the wall, it is secured to an exterior of the lumen because the wall defines the lumen and a location in the wall is exterior of the lumen.

Regarding claim 20, Valley discloses an intravascular catheter system (fig. 27) including a steering assembly, the intravascular catheter system including an inflatable balloon 151 (col. 37, line 50) having a proximal balloon portion and a distal balloon portion (see fig. 27 annotated below), a catheter shaft 144 at least partially secured to the inflatable balloon (fig. 27), a guidewire lumen 152 that extends through the catheter shaft and the inflatable balloon (col. 37, lines 55-56; “guidewire lumen” is interpreted to be an intended use limitation. The lumen 

    PNG
    media_image1.png
    702
    972
    media_image1.png
    Greyscale

Claim 20 calls for the steering anchor to be secured to the distal region of the guidewire lumen, the distal region extending distally of the distal balloon portion.  Valley describes the steering anchor located near the distal tip of the catheter, and that the distal tip of the catheter extends beyond the balloon distal end, but fails to explicitly show this feature.  Sweezer teaches a steerable balloon catheter wherein the steering anchor is located at a catheter distal tip which is located distal to the distal end of the balloon (col. 23, lines 12-21; fig. 37).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Valley such that the steering anchor is located in the catheter distal tip distal to the distal end of the balloon as taught by Sweezer to allow the catheter to be more easily guided to the desired target location by steering the distal-most portion of the catheter.

Claims 6, 12, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valley in view of Sweezer as applied to claims 1, 8, 14, respectively, above, and further in view of Laub (US 2017/0043066).
Claim 6 calls for the first pull wire to be positioned within an interior of the guidewire lumen.  Valley discloses that the first pull wire extends through one or more lumens of the catheter (col. 37, lines 20-28), but fails to specifically disclose the lumen 152, interpreted to be the guidewire lumen as discussed above.  Laub teaches a catheter having steering wires for deflecting the distal tip of the catheter, and further teaches that the steering wires may reside outside of the catheter, inside the lumen of the catheter, or within the walls of the catheter (page 3, para. 0030).  Therefore, it would have been obvious to one of ordinary skill in the art 
Claim 12 calls for the first pull wire and the second pull wire to be positioned within an interior of the guidewire lumen.  Valley discloses that the pull wires extend through one or more lumens of the catheter (col. 37, lines 20-28), but fails to specifically disclose the lumen 152, interpreted to be the guidewire lumen as discussed above.  Laub teaches a catheter having steering wires for deflecting the distal tip of the catheter, and further teaches that the steering wires may reside outside of the catheter, inside the lumen of the catheter, or within the walls of the catheter (page 3, para. 0030).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter of Valley to have the pull wires extending through the guidewire lumen (main lumen) of the catheter because Laub teaches that the central lumen of the catheter is a suitable alternative to any other placement of the wire when providing steering wires within a catheter.
Claim 16 calls for the first pull wire and the second pull wire to be positioned within an interior of the guidewire lumen.  Valley discloses that the pull wires extend through one or more lumens of the catheter (col. 37, lines 20-28), but fails to specifically disclose the lumen 152, interpreted to be the guidewire lumen as discussed above.  Laub teaches a catheter having steering wires for deflecting the distal tip of the catheter, and further teaches that the steering wires may reside outside of the catheter, inside the lumen of the catheter, or within the walls of the catheter (page 3, para. 0030).  Therefore, it would have been obvious to one of ordinary .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valley in view of Sweezer as applied to claim 8 above, and further in view of Benscoter et al (US 8,702,647).
Claim 10 calls for the steering anchor to be secured to an interior of the guidewire lumen.  Valley discloses that the anchor is embedded in the wall of the catheter shaft rather than the interior of the lumen.  Benscoter teaches a catheter having steering wires to deflect the distal end of the catheter, and further teaches that the steering anchor is secured to the interior of the lumen (col. 3, lines 57-60).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the anchor of Valley to be secured to the interior of the lumen as taught by Benscoter to allow for simple manufacture of the device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125. The examiner can normally be reached Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783